By the Court, Lacy, J. This case comes within the principle just decided in the case of Perkins and wife vs. Crabtree, as adm’r, and for the reasons there assigned, is reversed. There is another error assigned, which it is necessary to notice. It is said that the plea of payment was in and undisposed of, and the case went off on demurrer. We have inspected the record and find no such plea upon the rolls. The clerk states that there was such a plea upon which issue was-joined. This statement of his, as has been repeatedly here ruled, forms no part of the record; and consequently we are not at liberty to notice the objection.